UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1142


EUGENE P. HARRISON,

                Plaintiff - Appellant,

           v.

T. BROWN, Sergeant, Detective, Taevor; ROBERT BURNISH,
Sergeant; JERRY KELLY, Corporal; SIMON MAJOR, Sumter Lee
Detention Center President; JON OZMINT, South Carolina
Department of Correction,

                Defendants – Appellees,

     and

SUMTER COUNTY SHERIFF DEPARTMENT; SUMTER         LEE DETENTION
CENTER; SCDC COMMISSIONER; SOUTH CAROLINA        DEPARTMENT OF
CORRECTION,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Richard Mark Gergel, District
Judge. (3:10-cv-02642-RMG)


Submitted:   April 19, 2012                 Decided:   April 25, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam.
Eugene P. Harrison, Appellant Pro Se. James M. Davis, Jr., Joel
Steve Hughes, DAVIDSON & LINDEMANN, PA, Columbia, South
Carolina, Edgar Lloyd Willcox, II, WILLCOX BUYCK & WILLIAMS, PA,
Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Eugene P. Harrison appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief    on     his   42    U.S.C.    § 1983    (2006)     complaint.      We    have

reviewed the record and find no reversible error.                      Accordingly,

we      affirm     for       the      reasons     stated      by     the    district

court.      See Harrison v. Brown, No. 3:10-cv-02642-RMG (D.S.C.

Jan. 24, 2012).             We dispense with oral argument because the

facts    and     legal   contentions       are   adequately    presented     in    the

materials      before       the    court   and   argument    would    not   aid    the

decisional process.



                                                                            AFFIRMED




                                            3